Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-14-00412-CR

                            Robert MARTINEZ, Jr.,
                                   Appellant

                                      v.
                                  The State of
                             The STATE of Texas,
                                   Appellee

          From the 186th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2013CR6698
                Honorable Maria Teresa Herr, Judge Presiding

BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED August 6, 2014.


                                        _________________________________
                                        Sandee Bryan Marion, Justice